DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operating condition determining unit”, “inference unit” in claims 1, 7, 8, and 11. For the purposes of examination, “operating condition determining unit” is considered to be a detector and the inference unit is considered to be a program or processor capable of modifying data.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an environment” in line 3. It is unclear if this is the same environment as in line 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “an environment” in line 10. It is unclear if this is the same environment as in line 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a subject” in line 11. It is unclear if this is the same subject as in line 2 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a model” in line 14. It is unclear if this is the same model as in line 10 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a subject” in line 17. It is unclear if this is the same subject as in line 2 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “or a combination” in line 18. It is unclear whether the limitations that follow “or” are required or not. 
Dependent claims 2-10 are rejected for depending on rejected claim 1.
Claim 2 recites the limitation “a model” in line 2. It is unclear if this is the same model as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “second model…is trained by using biological information about the subject as the data correlating with the at least one of the sleep, … of the subject”. The language of this claim is ambiguous and confusing. It is unclear what data is being correlated with at least one of the sleep, excretion,…etc. Is it the environmental data? is it the data outputted from the first model? Additionally, where and how is the biological information gathered?
Claim 4 recites the limitation “a model” in line 2. It is unclear if this is the same model as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a model” in line 2. It is unclear if this is the same model as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a model” in line 2. It is unclear if this is the same model as in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “an environment” in line 3. It is unclear if this is the same environment as in line 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a subject” in line 11. It is unclear if this is the same subject as in line 2 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a subject” in line 16. It is unclear if this is the same subject as in line 2 or not. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180318602 granted to Ciccarelli et al. (hereinafter “Ciccarelli”) in view of US Pat Pub No.20170065827 granted to Fujiwara et al. (hereinafter “Fujiwara”).

Regarding claim 1, Ciccarelli discloses an environment control system for controlling an environment of a subject (figs 1 and 10, para 0008 background circadian system), comprising: an actuator configured to control an environment (figs 1 and 10, para 0009, 0039, lighting fixture); an operating condition determining unit configured to determine an operating condition of the actuator (para 0039, figs 1 and 10, sensors); a controller configured to control the actuator based on the operating condition determined by the operating condition determining unit (paras 0042-0043, discussing controller of the light fixtures); and an inference unit that includes a first learned model and a second learned model (fig. 10, paras 0064-0065 
But fails to disclose wherein the inference unit infers data correlating with the magnitude of the one or more risks by inputting, into the second learned model, data that is output from the first learned model [upon inputting environmental information about a subject into the first learned model (Ciccarelli para 0036-0038, or a combination of the data that is output from the first learned model upon inputting the environmental information about the subject into the first learned model and data related to a condition of the subject ].
Fujiwara teaches a similar system for controlling an environment of a subject (para paras 0008-0009, light control system) by monitoring environmental information and biological information related to a user indicating a basal body temperature, amount of activity, electrodermal activity, skin condition, date of menstruation onset… (para 0034). Fujiwara teaches determining the severity based on the biological information obtained by biological information obtained and the environmental information each of which is quantified according 

Regarding claim 2, Ciccarelli as modified by Fujiwara (hereinafter “modified Ciccarelli”) renders the environment control system as claimed in claim 1 obvious as recited hereinabove, Ciccarelli teaches wherein the second learned model is a model trained by using biological information about the subject as the data correlating with the at least one of the sleep, excretion, movement, skin, and stress conditions of the subject (para 0038 “the model may be updated based on data collected from sensors and sensor types, including fixed-location sensors and/or mobile sensors.”).  

Regarding claim 3, modified Ciccarelli renders the environment control system as claimed in claim 2 obvious as recited hereinabove, Ciccarelli teaches wherein the biological information includes at least one of an amount of movement of the subject, a number of times scratching of the subject, a fluctuation of a heart rate of the subject, a depth of sleep of the subject, an estimated amount of urine of the subject, and a number of excretions of the subject (para 0038 “the model may be updated based on data collected from sensors and sensor 

Regarding claim 4, modified Ciccarelli renders the environment control system as claimed in claim 1 obvious as recited hereinabove, Ciccarelli teaches wherein the first learned model is a model trained by using the environmental information about the subject and the data correlating with the at least one of the sleep, excretion, movement, skin, and stress conditions of the subject as a training data set (para 0007, 0038 “the model may be updated based on data collected from sensors and sensor types… Mobile sensors may include wearable sensors (e.g., heart rate sensors, wearable exercise monitors, sleep monitors), or sensors that travel on or near the user”).  

Regarding claim 5, modified Ciccarelli renders the environment control system as claimed in claim 4 obvious as recited hereinabove, Ciccarelli teaches wherein the first learned model is a model that has further learned the data correlating with the at least one of the sleep, excretion, movement, skin, and stress conditions of the subject in association with a combination of the environmental information about the subject and attribute information indicating an attribute of the subject (para 0063).  

Regarding claim 6, modified Ciccarelli renders the environment control system as claimed in claim 1 obvious as recited hereinabove, Ciccarelli teaches wherein the second learned model is a model that has been trained by using the data correlating with the sleep, excretion, movement, skin, and stress conditions of the subject and the data correlating with the one or more risks that may occur with respect to the subject in a future period of time as a 

Regarding claim 7, modified Ciccarelli renders the environment control system as claimed in claim 1 obvious as recited hereinabove, Ciccarelli teaches wherein the inference unit uses a nursing record as the data related to the condition of the subject (para 0082, 0083 discussing modifying the BCS based on occupant's medical condition).  

Regarding claim 8, modified Ciccarelli renders the environment control system as claimed in claim 1 obvious as recited hereinabove, Fujiwara teaches wherein the operating condition determining unit evaluates the data correlating with the magnitude of the one or more risks that is inferred by the inference unit by weighting and adding the data correlating with the magnitude of the one or more risks (para 0036, 0054).  

Regarding claim 9, modified Ciccarelli renders the environment control system as claimed in claim 1 obvious as recited hereinabove, Ciccarelli teaches wherein the environmental information includes at least one of a temperature, a humidity, an atmospheric pressure, an illuminance, and a noise (para 0036, 0038 “Such data could include the intensity and/or the spectral content of incident light within the space” here, illuminance).  

Regarding claim 11, Ciccarelli discloses an environment control system for controlling an environment of a subject  (figs 1 and 10, para 0008 background circadian system), comprising: actuator configured to control an environment (figs 1 and 10, para 0009, 0039, lighting fixture); an operating condition determining unit configured to determine an operating condition of the actuator  (para 0039, figs 1 and 10, sensors); a controller configured to control the actuator based on the operating condition determined by the operating condition determining unit (paras 0042-0043, discussing controller of the light fixtures); and an inference unit that includes a third learned model (fig 10, paras 0064-0065 “modifying factors 1015a and 1015b), wherein the third learned model is a model that has been trained by associating data correlating with at least one of sleep, excretion, movement, skin, and stress conditions of a subject and environmental information indicating the environment of the subject (para 0007, 0038 “the model may be updated based on data collected from sensors and sensor types… Mobile sensors may include wearable sensors (e.g., heart rate sensors, wearable exercise monitors, sleep monitors), or sensors that travel on or near the user”) with data correlating with [a magnitude of one or more risks that may occur with respect to the subject in a] future period of time (para 0036), wherein the operating condition determining unit evaluates the data correlating with the magnitude of the one or more risks that is inferred by the inference unit to determine the operating condition of the actuator (para 0007, estimate the amount of circadian impact experienced by a user of the mobile device). But fails to disclose
Fujiwara teaches a similar system for controlling an environment of a subject (para paras 0008-0009, light control system) by monitoring environmental information and biological information related to a user indicating a basal body temperature, amount of activity, electrodermal activity, skin condition, date of menstruation onset… (para 0034). Fujiwara teaches determining the severity based on the biological information obtained by biological information obtained and the environmental information each of which is quantified according to a predetermined degree of influence on the severity (para 0036). This allows the system to control the lighting device based on the severity degree as determined to alleviate the symptoms of the user’s condition (paras 0008 and 0037). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ciccarelli with the teachings of Fujiwara to provide a severity (magnitude) of the user’s condition in order to provide the predictable result of controlling the lighting device based on the severity to alleviate the symptoms. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ciccarelli as applied to claims 1-9 and 11 above, and further in view of US Pat Pub No. 20200205727 granted to Shen et al. (hereinafter “Shen”).

Regarding claim 10, modified Ciccarelli renders the environment control system as claimed in claim 1 obvious as recited hereinabove, but fails to disclose wherein the actuator includes an air conditioning device that controls the environment of the subject.  Shen teaches a similar system which includes a plurality of sensors which can be a wearable device, voice recorder, camera, heartbeat sensor to capture data of the subject to process the information to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792